Citation Nr: 1813893	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-60 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to September 28, 2015, for the assignment of a 100 percent rating for aortic valve sclerosis.
	

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

It is not factually ascertainable that the Veteran met the criteria for a 100 percent rating for aortic valve sclerosis at any time prior to September 28, 2015.


CONCLUSION OF LAW

The criteria for an effective date prior to September 28, 2015, for a 100 percent rating for aortic valve sclerosis have not been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code (DC) 7000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  However, an effective date for increased disability compensation may be earlier than the date of receipt of the application.  

In such cases, the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Norris v. West, 12 Vet. App. 413, 420 (1999).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim; if the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  

"An effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one year ("look-back") period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

The Veteran was granted service connection for aortic valve sclerosis in a January 2015 rating decision with an effective date of April 2, 2009.  A 60 percent rating was assigned.  In September 2015, he filed a claim for a total disability rating based upon unemployability due to service-connected disability (TDIU). As part of the TDIU claim, aortic valve sclerosis, his sole service-connected disability, was reevaluated.  In December 2015, a 100 percent rating was granted from September 28, 2015, the date of the TDIU application.  He asserts that he should be awarded an effective date April 2, 2009, when he filed his initial service connection claim.  

The Veteran's aortic valve sclerosis is evaluated pursuant to DC 7000, which provides for a 100 percent rating for chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fracture of less than 30 percent.  A 100 percent rating is also assigned during active infection with valvular heart damage and for three months following cessation of therapy for active infection.

Based on the evidence, the Veteran is not entitled to an earlier effective date.  Specifically, it is not factually ascertainable that a 100 percent rating was warranted at any point prior to September 28, 2015.

Of note, the evidence prior to September 28, 2015, reflects ejection fractions greater than 30 percent, no evidence of chronic congestive heart failure, no evidence of symptoms with activity less than 3 METS, and no evidence of active infection resulting in valvular damage.  In that regard, a December 2014 VA examination demonstrated symptoms with greater than 3 METs and less than 5 METs, with no congestive heart failure, and a history of ejection fraction of 60 percent.  

Conversely, a VA examination conducted in November 2015, following the claim for a TDIU, revealed that the Veteran experienced dyspnea, fatigue, angina, and dizziness with activity between 1 and 3 METs.  Accordingly, a 100 percent rating was found warranted from the date of the claim for a TDIU, which was construed as an increased rating claim.  No other VA examination and no other evidence of record reflects the level of severity commensurate with the criteria for a 100 percent rating at any time prior to September 28, 2015.  

As the level of impairment contemplated by the criteria for a 100 percent rating was not evident at any point prior to September 28, 2015, an effective date earlier than September 28, 2015, for the assignment of a 100 percent rating is not warranted and the appeal is denied. 


ORDER

An effective date earlier than September 28, 2015, for the award of a 100 percent rating for aortic valve sclerosis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


